COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  CHANDNI I, INC., A Texas Corporation;            §
  HARSHAD PATEL, An Individual;                                    No. 08-18-00107-CV
  ASHWIN PATEL, An Individual; SUNIL               §
  PATE, An Individual; MANISH                                         Appeal from the
  VANMALI, An Individual; EL PASO                  §
  HOSPITALITY, LLC; MANDEEP, LLC;                                   34th District Court
  CHANDNI VENTURE OF TEXAS, INC.,                  §
  A Texas Corporation; and UJASHIV                               of El Paso County, Texas
  MANAGEMENT, INC., A Texas                        §
  Corporation,                                                     (TC# 2014DCV0779)
                                                   §
                               Appellants,
                                                   §
  v.
                                                   §
  DHARMESH PATEL,
                                                   §
                               Appellee.
                                               §
                                           OPINION

       This case involves an interlocutory appeal from the trial court’s denial of Appellants’

motion to dismiss under the Texas Citizens Participation Act (TCPA). In five issues, Appellants

contend:   (1) the trial court erred in denying their timely-filed motion to dismiss because

Appellee’s claims for theft and fraud are based on, relate to, or are in response to Appellants’

exercise of their right of free speech or association and thus fell within the scope of the TCPA; (2)

Appellee failed to establish by clear and specific evidence a prima facie case on each essential
element of his claims; (3) Appellee’s shareholder inspection claim was based on, related to, or was

made in response to Appellants’ exercise of the right of petition because the complained-of

communications were made during or pertained to a judicial proceeding; (4) Appellants met their

burden of proof in establishing each essential element of the valid defense of effective consent;

and (5) Appellants are entitled to costs, attorney’s fees, and expenses.1 We affirm.

                                                BACKGROUND

         This appeal arises out of a shareholder derivative suit brought by Dharmesh Patel against

the managers and directors of Chandni I, Inc., a corporation that owns and manages a Quality Inn

& Suites in El Paso, Texas. The facts are mostly procedural. Dharmesh filed his original petition

on March 10, 2014, asserting claims for fraud and conversion, among other causes. He amended

his petition four times. In his Third Amended Petition, filed on February 15, 2017, he included

causes of action for fraud against several of the managers and directors individually, including

Harshad Patel, Sunil Patel, Ashwin Patel, and Manish Vanmali. He also asserted claims for

conversion against all defendants, except for Chandni I, individually and derivatively. In his

Fourth Amended Petition, filed on November 13, 2017, he again asserted causes of action for fraud

against Harshad, Sunil, Ashwin, and Manish individually but modified his conversion claims

against the defendants by bringing them only in a derivative capacity. His fifth and final amended

petition was filed on February 21, 2018 and included causes for theft and conversion against the

named defendants, fraud against Harshad, and a new claim for shareholder inspection. Two

months later on April 20, 2018, Appellants filed a motion to dismiss under the Texas Citizens

Participation Act (TCPA), asserting that the claims for fraud, theft, and shareholder inspection


1
  Although Appellants do not list their request for costs, attorney’s fees, and expenses as an issue presented, they do
raise and brief the issue.
                                                           2
were made in response to their exercise of freedom of speech, association, and petition. The trial

court denied the motion and set a hearing for the purpose of assessing fees, costs, expenses, and

sanctions against Appellants as required under the TCPA. Appellants then filed this interlocutory

appeal.

                                               DISCUSSION
                                         Timeliness Under the TCPA

          In their first issue, Appellants contend the trial court erred in denying their timely-filed

motions to dismiss under the TCPA. Appellee contends Appellant’s motions to dismiss his fraud

and theft claims were untimely because those claims had already been raised in previous petitions

and therefore the 60-day deadline for filing for dismissal under the TCPA had already expired.

Because further analysis of the issue is unnecessary if the motions were untimely, we address

timeliness first.2

                                               Standard of Review

          We review a trial court’s ruling on a motion to dismiss de novo. MVS International

Corporation v. International Advertising Solutions, LLC, 545 S.W.3d 180, 190 (Tex.App.—El

Paso 2017, no pet.).

                                                 Applicable Law

          The Texas Citizen’s Participation Act (TCPA) authorizes a party to file a motion to dismiss

if the claim against him relates to his exercising his right of free speech, petition, or association.

TEX.CIV.PRAC.&REM.CODE ANN. § 27.003. A defendant wanting to take advantage of the statute

must file a motion to dismiss within 60 days after the date of service of the “legal action” he seeks

to have dismissed. TEX.CIV.PRAC.&REM.CODE ANN. § 27.003(b).


2
    Appellee does not contend Appellants’ motion to dismiss the shareholder inspection claim was untimely.
                                                          3
       The Legislature has defined “legal action” in the context of the TCPA to mean “a lawsuit,

cause of action, petition, complaint, cross-claim, or counterclaim or any other judicial pleading or

filing that requests legal, declaratory or equitable relief.” TEX.CIV.PRAC.&REM.CODE ANN.

§ 27.001(6). Thus, an amended petition asserting new claims based upon new factual allegations

will reset a TCPA deadline as to the new legal action. Jordan v. Hall, 510 S.W.3d 194, 198

(Tex.App.—Houston [1st Dist.] 2016, no pet.). But an amended petition, by itself, does not reset

the 60-day clock if it adds no new claims and relies upon the same factual allegations underlying

the original petition. Id. Additional factual details in a subsequent petition also do not reset the

TCPA clock if the essential factual allegations as to the claim were present in the prior petition.

In re Estate of Check, 438 S.W.3d 829, 837 (Tex.App.—San Antonio 2014, no

pet.)(acknowledging that to hold otherwise would negate the early dismissal envisioned by the

statute); see also Paulsen v. Yarrell, 455 S.W.3d 192, 198 (Tex.App.—Houston [1st Dist.] 2014,

no pet.)(plaintiff filed suit over an allegedly defamatory fax, then in subsequent petition added an

additional claim for defamation regarding information on the cover letter of the defamatory fax;

court held that despite plaintiff’s attempt to divide his defamation claims into two, the amended

petition relied on the same essential factual allegations as the original petition), superseded by

statute on other grounds as stated in Jordan, 510 S.W.3d at 198; Mancilla v. Taxfree Shopping,

Ltd., No. 05-18-00136-CV, 2018 WL 6850951, at *3 (Tex.App.—Dallas Nov. 16, 2018, no

pet.)(mem. op.)(holding additional details in a subsequent petition do not restart the 60-day clock

if the same essential factual allegations as to the claim were present in an earlier petition.).

                                               Analysis

       Appellants contend they timely filed a motion to dismiss the fraud and Texas Theft


                                                   4
Liability Act claims asserted in Appellee’s Fifth Amended Petition. Appellee, however, asserts

the fraud and Texas Theft Liability Act claims in his Fifth Amended Petition are the same claims

raised in Appellee’s prior petitions and relied on the same essential factual allegations.

                                         The Fraud Claim

       Appellants assert the Fifth Amended Petition includes a new claim for fraud against

Harshad Patel, and because it was a newly-asserted legal action they had 60 days to file their

motion to dismiss that cause under the TCPA.           The Fifth Amended Petition was filed on

February 21, 2018 and Appellants’ motion to dismiss under the TCPA was filed on April 20, 2018.

If the fraud claim against Harshad was indeed a new legal action, their motion to dismiss was

timely. TEX.CIV.PRAC.&REM.CODE ANN. § 27.003(b).

       But as Appellee correctly points out, the fraud claim against Harshad is the same claim he

asserted in his Third and Fourth Amended Petitions and involves the same factual allegations; the

only difference is the Fifth Amended Petition dropped certain factual allegations regarding the

other defendants from the fraud claim against Harshad. The Third and Fourth Amended Petitions

assert Harshad and the other defendants: (1) utilized their positions as managers and directors of

Chandni I to obtain loans using corporate assets as collateral and then used the loan money to

purchase investment properties that were placed in the individual defendants’ personal

corporations that then competed directly with Chandni I; (2) made a distribution from Chandni I

to themselves but not to the other shareholders; (3) utilized their positions to obtain personal loans

from Chandni I without following corporate procedures; (4) concealed their activities by not

providing information and access to corporate records; (5) misappropriated and comingled

Chandni I’s corporate funds to purchase and operate rival hotels and other real estate; and (6)


                                                  5
underreported earnings and personally took cash proceeds without authorization. The petitions

further assert these acts were done deliberately and that Harshad and the other defendants had

misrepresented and concealed corporate information from Appellee, and Appellee was induced

through his trust in the Appellants to invest monies in the Appellants’ enterprise, which he would

not have done absent the concealment. The petitions also asserted Appellee had, as a result of

their fraud, lost monies he would have received as distributions as a shareholder. The Fourth

Amended Petition differed from the Third in that Appellee brought the same claims on behalf of

Chandni I derivatively instead of bringing them in his individual capacity as he did in the Third.

These very same causes and factual theories are asserted in the Fifth Amended Petition under the

section, “Fraud-As to HARSHAD, SUNIL, ASHWIN and MANISH.”

       Appellants contend, however, that a new legal action was raised under a separate section

in the Fifth Amended Petition entitled “Fraud-As to HARSHAD,” that raised a claim against

Harshad individually. But no new claims or factual theories are raised in that section. Appellee

simply reasserts: (1) that he relied on his trust in Harshad in his decision to invest in their venture;

(2) that Harshad intentionally misrepresented and concealed information from him; and (3) that he

lost monies he would have received as a shareholder. The same essential factual theories underlie

this claim as were asserted in prior petitions, the only difference being that the theories were

narrowed and the other defendants were dropped from the amended claim and it was brought

against Harshad only. Because no new claims were added in the Fifth Amended Petition against

Harshad and the claim asserted relies upon the same factual allegations underlying the Third and

Fourth Amended Petitions, the 60-day deadline was not reset as to the fraud claim and Appellants’

motion to dismiss was untimely. See Jordan, 510 S.W.3d at 198.


                                                   6
                                          The Theft Claim

       Appellants also assert Appellee’s claim for theft under the Texas Theft Liability Act was a

new legal action that served to reset the 60-day deadline under the TCPA.               Specifically,

Appellants contend the theft claim requires proof of wrongful intent to deprive, which was not an

element of the conversion claim previously asserted in the Fourth Amended Petition. Appellee

contends, however, the theft claim was alleged as conversion in the Fourth Amended Petition and

asserts the same elements were plead and the same essential factual allegations were asserted; the

mere fact the claim was labeled theft instead of conversion does not reset the 60-day clock.

       A similar issue was addressed by our sister court in Paulsen, which involved claims for

defamation.   In Paulsen, a law professor submitted an amicus curiae letter to a trial judge

presiding over a family-law case. Paulsen, 455 S.W.3d at 194. An attorney representing one of

the parties in the case sent a letter to the law professor’s employer, one of his colleagues, and the

Office of the Chief Disciplinary Counsel of the State Bar of Texas accusing him of misconduct.

Id. The professor sued the attorney for tortious interference and defamation based on the letter.

Id. In his third amended petition, the professor divided his defamation claim into two separate

counts. Id. While the first count reasserted the allegations regarding the letters, the second count

alleged that a facsimile was sent to the Chief Disciplinary Counsel’s office a day after the letter

was sent that included a cover sheet that referred to the professor’s “recent conduct” and included

his bar number. Id. Behind the cover sheet was a copy of the original letter. Id. The professor

asserted the cover sheet was an attempt to suggest professional misconduct and to cause that office

to initiate an investigation. Id. Based on the amended petition, the attorney filed a motion to

dismiss under the TCPA, arguing the claim was related to her right to petition the State Bar. Id.


                                                 7
The professor responded that her motion was untimely because a new legal action had not been

asserted. Id., at 195. The trial court denied the attorney’s motion to dismiss. Id.

       The attorney filed an interlocutory appeal of the trial court’s denial of her motion to

dismiss, contending the defamation claim involving the cover sheet was a “legal action” under the

TCPA that reset the 60-day period for filing a motion to dismiss. Paulsen, 455 S.W.3d at 197.

In reaching its decision, the court of appeals noted that permitting the 60-day period “to be reset

each time a party amended a petition or counterclaim, regardless of whether new claims or parties

have been introduced, would frustrate the expressed legislative purpose of the TCPA, ‘which is to

allow a defendant early in the lawsuit to dismiss claims that seek to inhibit a defendant’s

constitutional rights to petition, speak freely, associate freely, and participate in government as

permitted by law.’” [Emphasis in original]. Id., (quoting In re Estate of Check, 438 S.W.3d at

836). The court acknowledged that the third amended petition alleged for the first time that the

fax cover letter was transmitted on a separate date but emphasized that “[f]rom the outset of [the

professor’s] lawsuit,” his suit was premised on the transmission of the original letter to the Office

of Chief Disciplinary Counsel. Id., at 198. In holding a new legal action was not asserted, the

court stated that despite the additional details included in the third amended petition attempting to

distinguish and create two distinct defamation claims, the petition relied on the same essential

factual allegations as the claim in his original petition, and therefore adding the “new” claim did

not reset the 60-day deadline under the TCPA. Id. Because the attorney’s motion to dismiss was

filed more than 60 days after the professor’s original petition, her motion was untimely. Id.

       Here, Appellants are similarly arguing that a “new” claim was asserted when Appellee

attempted to distinguish his claims for conversion and theft of corporate assets. “Conversion” is


                                                 8
the unauthorized and unlawful assumption and exercise of dominion and control over the personal

property of another in denial of or inconsistent with the owner’s rights. Freezia v. IS Storage

Venture, LLC, 474 S.W.3d 379, 386 (Tex.App.—Houston [14th Dist.] 2015, no pet.)(citing

Waisath v. Lack’s Stores, Inc., 474 S.W.2d 444, 446 (Tex. 1971)). Similarly, a person commits

the offense of theft if “he unlawfully appropriates property with intent to deprive the owner of

property.” TEX.PENAL CODE ANN. § 31.03(a). Conversion and theft are both means by which a

person “unlawfully appropriates property with intent to deprive the owner of property.” Karbach

v. Markham, No. 03-06-00636-CV, 2009 WL 3682604, at *8 (Tex.App.—Austin Nov. 6, 2009,

no pet.)(mem. op.).

       In his Fourth Amended Petition, in a section entitled “Conversion Against All Defendants

Except CHANDNI I,” Appellee asserted the Appellants: (1) knowingly and without corporate

authority fraudulently took and converted monies and loan proceeds from Chandni I and its

shareholders, specifically asserting they distributed $1.8 million of Chandni I’s assets to

themselves; (2) misused their positions as managers and directors of Chandni I to willfully and

maliciously take and convert corporate monies and loan proceeds of Chandni I and used them to

purchase competing hotels, real property, and other assets for their own benefit and to the detriment

of Chandni I and its shareholders; and (3) took these monies in violation of Chandni I’s and the

shareholder’s rights to the funds. In his Fifth Amended Petition, Appellee splits this claim into

two. Under his second cause of action, entitled “Conversion Against All Defendants Except

CHADNI I,” Appellee asserted the Appellants: (1) misused their corporate positions to distribute

loan proceeds in the amount of $1.8 million to themselves and used them to purchase real property

and hotels; and (2) did so without corporate authority and with the intent to deprive Chandni I of


                                                 9
its assets and loan proceeds. Under his third cause of action, entitled “Theft Pursuant to the Texas

Theft Liability Act Against All Defendants Except CHANDNI I,” Appellee asserted the

Appellants: (1) knowingly and without corporate authority took and converted Chandni I’s

monies and loan proceeds for their own use and benefit; (2) willfully and maliciously converted

Chandni I’s monies and loan proceeds in the amount of $1.8 million to purchase several hotels,

other real properties, and assets for their own benefit and to the detriment of Chandni I; and (3)

wrongfully took the monies for their own use.

       While these claims have some differences in word order, phrasing, and structure, the same

essential factual allegations are asserted that were previously asserted in the Fourth Amended

Petition. As was the case in Paulsen, an attempt to split a claim into two distinct but essentially

identical claims that are both based on the same essential underlying facts as the original claim

does not assert a new legal action resetting the 60-day TCPA filing deadline. Paulsen, 455
S.W.3d at 198. To hold otherwise would subvert the stated purpose of the act, which is to provide

for the early dismissal of claims that seek to inhibit a defendant’s constitutional rights to petition,

speak freely, associate freely, and participate in government as permitted by law. See id; see also

Deaver v. Desai, 483 S.W.3d 668, 672 (Tex.App.—Houston [14th Dist.] 2015, no pet.)(“The

[TCPA] attempts to protect the rights of these citizens by providing for the quick and inexpensive

dismissal of meritless lawsuits.”). While Appellants urge that new facts were also raised in the

theft claim, they have not pointed to new essential facts and simply cite to a combination of

additional details and facts that were already asserted in the Fourth Amended Petition. In both

his Fourth and Fifth Amended Petitions, Appellee asserted the Appellants misused their corporate

positions to wrongfully and knowingly distribute $1.8 million of Chandni I assets and loan


                                                  10
proceeds to themselves, used those wrongfully obtained funds to purchase real property and other

assets for their own benefit, and did so in violation of Chandni I’s and the shareholders’ rights to

the distributed funds. Because additional factual details in a subsequent petition do not reset the

TCPA clock if the essential factual allegations as to the claim were present in the prior petition,

Appellants have failed to show the motion to dismiss the theft claim under the TCPA was timely.

In re Estate of Check, 438 S.W.3d at 837; Paulsen, 455 S.W.3d at 198. Accordingly, Appellants’

first issue is overruled.

                            Relating to the Exercise of the Right to Petition

        In their third issue, Appellants contend Appellee’s shareholder inspection claim was based

on, related to, or was made in response to their exercise of the right to petition because the

complained-of communications were made during or pertained to a judicial proceeding.

Specifically, they contend an email in which Appellants’ counsel rebuffed a request for a

shareholder inspection was a communication pertaining to a judicial proceeding.

                                               Applicable Law

        As noted above, the TCPA authorizes a party to file a motion to dismiss if the claim against

it   relates   to   its     exercising   the   right    of   free   speech,   petition,   or   association.

TEX.CIV.PRAC.&REM.CODE ANN. § 27.003. The moving party must show by a preponderance of

the evidence that the claim relates to the exercise of those rights. Id., at § 27.005. In making its

ruling, the court will consider the pleadings and supporting and opposing affidavits. Id., at

§ 27.006; see also Pena v. Perel, 417 S.W.3d 552, 556 (Tex.App.—El Paso 2013, no pet.).

        The “exercise of the right to petition,” as relates to this case, is defined as a communication

in or pertaining to a judicial proceeding. Id., at § 27.001(4)(A). A “communication” is defined


                                                       11
as including “the making or submitting of a statement or document in any form or medium,

including oral, visual, written, audiovisual, or electronic.” Id., at § 27.001(1).

       Once a defendant has carried his initial burden to establish that the claims against him are

covered by the TCPA, the burden shifts to the plaintiff to present a prima facie case for each

element of his claim by clear and specific evidence to avoid mandatory dismissal.

TEX.CIV.PRAC.&REM.CODE ANN. § 27.005(c). If the plaintiff is able to make such a showing,

the defendant may still obtain a dismissal under the act by establishing each essential element of a

valid defense. Id., at § 27.005(d).

                                              Analysis

       In his Fifth Amended Petition, Appellee raised a claim for shareholder inspection. In it,

he asserted he had his request to inspect Chandni I’s records refused even though he was entitled

as a shareholder to view them under Texas Business Organizations Code § 21.218. Specifically,

he contended that in November 2017 he served a written demand for a shareholder inspection that

Appellants denied. Appellants argue that the request was made in the context of a lawsuit after

discovery had already occurred and that the shareholder inspection request was actually a

discovery request. Thus, the email from counsel replying to the request was a communication

regarding discovery and was part of a judicial proceeding. Appellants acknowledge that the

TCPA does not define “judicial proceeding,” but cite several cases they assert stand for the

proposition that communications related to discovery requests and discovery responses are

communications made in a judicial proceeding.

       Those cases are distinguishable, however, in that they involve claims arising out of the act

of filing a lawsuit, serving discovery responses and subpoenas, and pre-suit demand letters


                                                 12
threatening to file suit.3 Here, the letter requesting shareholder inspection, sent via facsimile,

stated in pertinent part:

               The purpose of this letter is to serve as written demand under Texas
        Business Organizations Code § 21.218. As you know, Dharmesh Patel[] is a
        shareholder of Chandni I, Inc. As a shareholder, Mr. Patel has a right, upon written
        demand stating a proper purpose, to examine and copy any relevant books, records
        of account, minutes, and share transfer records.

                Mr. Patel’s purpose in making this demand for inspection includes
        ascertaining the financial condition of the corporation, determining the value of
        shares, and investigating company management, waste of corporate assets, self-
        dealing or other wrongdoing.

               As a result, we are requesting an inspection date of December 18, 2017 at
        1:00 p.m. If you have any questions or comments, please do not hesitate to call.

Appellants assert the demand was actually a discovery request, and their response to this demand

was a covered communication under the TCPA because it was a response to a discovery request.

The response, sent via email from Appellants’ counsel, refused the request for inspection but

suggested they would allow the inspection if Appellee provided additional legal authority to

support his request.

        But the demand, and the response to it, did not involve a discovery request; it was a demand

to exercise a statutory right that does not derive from a judicial proceeding but is based on the

relationship between a shareholder and a corporation. The mere fact that judicial review of the

issue could occur if an agreement was not reached does not automatically make it a matter related

to a judicial proceeding. See Levatino v. Apple Tree Café Touring, Inc., 486 S.W.3d 724, 729


3
  See Collins v. Collins, No. 01-17-00817-CV, 2018 WL 1320841, at *4 (Tex.App.—Houston [1st Dist.] Mar. 15,
2018, pet. denied)(mem. op.)(holding a claim for fraud based on defendant’s serving affidavits and discovery
responses in a prior divorce proceeding was covered by the TCPA as an exercise of the right to petition); Cavin v.
Abbott, 545 S.W.3d 47, 64 (Tex.App.—Austin 2017, no pet.)(holding that filing a lawsuit and using discovery
subpoenas in those lawsuits was an exercise of the right to petition); Long Canyon Phase II and III Homeowners Assn.,
Inc. v. Cashion, 517 S.W.3d 212, 220-21 (Tex.App.—Austin 2017, no pet.)(holding that a pre-suit demand letter
threatening suit sent by a housing association was an exercise of the right to petition).
                                                         13
(Tex.App.—Dallas 2016, pet. denied)(demand letter accusing defendant of defamation and

threatening to sue if the parties could not settle the issue did not implicate right to petition because

the letters (1) sought to avoid judicial review through settlement, and (2) the phrase “pertaining

to” a judicial proceeding does not include anticipated or future judicial proceedings). Further,

although the parties here were engaged in litigation on separate issues at the time, the demand and

the response involved an issue outside of the pending judicial proceeding. The mere fact that the

parties were involved in litigation does not mean every subsequent action between them that could

result in further litigation relates to or arises out of the judicial proceeding. See id., at 728 (stating

that the “meaning of ‘a judicial proceeding’ is an actual, pending judicial proceeding.”), see also

Tervita, LLC v. Sutterfield, 482 S.W.3d 280, 286-87 (Tex.App.—Dallas 2015, pet.

denied)(employer’s statement to former employee that employee was not entitled to workers’

compensation for dismissal was made outside of the contested hearing before the Division of

Workers’ Compensation and therefore did not constitute an exercise of the right to petition).

Appellants’ email denying the inspection request was not, therefore, a statement made in a judicial

proceeding or pertaining to one:        it was a denial of a demand for shareholder inspection.

Accordingly, the addition of the claim for shareholder inspection to Appellee’s Fifth Amended

Petition was not based on, related to, or made in response to Appellants’ exercise of the right to

petition.   See TEX.CIV.PRAC.&REM.CODE ANN. § 27.003(a).               The trial court did not err in

denying Appellants’ motion to dismiss the shareholder inspection claim, and Appellants’ third

issue is overruled.

                                          Remaining Issues




                                                   14
       Because we have concluded that Appellants have not met their burden to show their TCPA

motion to dismiss the fraud and theft claims was timely filed, and that Appellants’ motion to

dismiss the shareholder inspection claim was not based on the exercise of the right to petition, we

need not address Appellants’ contentions regarding whether Appellee had established a prima facie

case (Issue Two) or whether Appellants met their burden of proof in establishing a valid defense

to Appellee’s prima facie case (Issue Four). See Sutterfield, 482 S.W.3d at 287 (holding the court

of appeals need not address the second prong of the TCPA when the movant fails to meet his

burden of proof to show the allegations were based on the exercise of his right to free speech,

petition, or association).   Accordingly, Issues Two and Four are overruled.         Additionally,

because we have determined the trial court did not err in denying Appellants’ motions to dismiss

under the TCPA, Appellants are not entitled to costs, attorney’s fees, or expenses, and Issue Five

is overruled as well. See TEX.CIV.PRAC.&REM.CODE ANN. § 27.009 (moving party entitled to

costs, attorney’s fees, and other expenses only if motion to dismiss is granted).

                                         CONCLUSION

       Having overruled Issues One through Five, the judgment of the trial court is affirmed.



December 13, 2019
                                              YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and McClure, Senior Judge
McClure, Senior Judge (Sitting by Assignment)




                                                15